Citation Nr: 0323441	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial evaluation for right ulnar 
neuropathy, evaluated as 10 percent disabling from October 6, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Pittsburgh, Pennsylvania.  

A personal hearing before the undersigned was held at the RO 
in August 2002.  A transcript of the hearing is of record.

In March 2003, the Board sought the development of additional 
evidence pertinent to the claim, pursuant to the authority 
granted to it by 38 C.F.R. § 19.9(a)(2) (2002), a final rule 
that went into effect on February 22, 2002.


REMAND

The Board finds that the claim should be remanded to ensure 
that it has been developed and adjudicated in compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

The veteran filed a claim for service connection for right 
ulnar neuropathy in November 1996.  In the August 1999 rating 
decision that he appeals, a 10 percent evaluation was 
assigned with the grant of the claim and the evaluation was 
made effective from the October 6, 1996 effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The veteran filed a notice of disagreement in 
November 1999 indicating that he wished to appeal the 10 
percent rating.

During the course of the appeal, on November 9, 2000, the 
VCAA was enacted.  The VCAA heightened the duty of VA under 
earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Implementing regulations were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit held that when an claim has been decided 
by the Board and is before the Court on appeal, remanding the 
claim under Karnas for application of section 3(a) of the 
VCAA (which contain the provisions, codified as 38 U.S.C.A. 
§§ 5103 and 5103A, defining VA's duties to assist claimants 
with the development of evidence and to provide claimants 
with certain notice concerning evidence that would support 
their claims) would require the retroactive application of a 
statutory provision when Congress did not so provide and, 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The procedural posture of the instant case is distinguishable 
from that in Kuzma, where the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was final.  Here, while the claim was filed before the 
enactment of the VCAA, VA has not completed its review and 
final consideration of the claim.  Therefore, the Board finds 
that the holding in Kuzma does not apply to this case.  
Accordingly, the pending claim is subject to the VCAA and 
must be reviewed in the light of its requirements.  Karnas.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. at 186-87.  The notice must refer to 
the time period established by the VCAA in which evidence may 
be submitted in support of a claim.  See Disabled American 
Veterans, 
327 F.3d at 1348-49.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  It cannot be said that the due process protections 
intended by this requirement have been discharged in this 
case.  The RO did not issue the requisite notice in 
connection with the claim.

Formerly, the Board would have corrected this deficiency 
itself, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2), 
final rule that went into effect on February 22, 2002.  The 
Board would have acted under subsection (a)(2)(ii) of that 
regulation, which specifically authorized the Board to cure 
the failure of the agency of original jurisdiction to issue 
the notice required under section 5103.  However, the Court 
of Appeals for the Federal Circuit (Court of Appeals) held on 
May 1, 2003 in Disabled American Veterans that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because contrary to section 5103.  
Disabled American Veterans, 327 F.3d at 1348-49.

Therefore, the Board must remand the claim in order to 
correct this deficiency in notice.  Disabled American 
Veteran, 327 F.3d 1339.  The RO should provide the veteran 
with notice concerning the evidence and information needed to 
substantiate the claim that fully satisfies the requirements 
of section 5103 of the VCAA and complies with the holdings in 
Quartuccio and Disabled American Veterans.

The Board developed new evidence in this case pursuant to 
authority granted to it by revised 38 C.F.R. § 19.9(a)(2) 
(2002), which, as stated above, went into effect on 
February 22, 2002.  Development of this evidence was sought 
because the Board considered that it was needed to 
substantiate the claim.  However, the Court of Appeals held 
in Disabled American Veterans that when the Board itself 
develops evidence or other information considered necessary 
to substantiate a claim for VA benefits and then 
readjudicates the claim without the claimant's having waived 
initial consideration of that evidence or other information 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as contrary to section 7104.  Disabled American 
Veterans, 327 F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  It is now the policy of the Board that apart 
from this limited class, all development of evidence will be 
conducted at the level of the agency of original 
jurisdiction.  

In this case, the veteran has not waived initial 
consideration by the RO of the new evidence that has been 
developed by the Board.  Therefore, the claim must be 
remanded so that the RO may readjudicate it in the light of 
the new evidence.  Disabled American Veterans, 327 F.3d at 
1346-48. 

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran and 
his representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate the 
claim.  The notice should inform the 
veteran that he has one year from its 
date in which to identify or submit such 
material and must comply with section 
5103 of the VCAA and section 3.159(b) of 
the implementing regulation in all other 
respects, see 38 U.S.C.A. § 5103 (2002), 
38 C.F.R. § 3.159(b) (2002), and satisfy 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claim, to include that 
concerning any VA or non-VA treatment he 
has received for right ulnar neuropathy 
prior to October3, 1991.   A copy of the 
letter to the veteran should be sent to 
his representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  Regardless of what 
response, if any, the veteran gives, the 
RO should seek all records prepared at 
any VA medical facility in Pittsburgh, 
Pennsylvania concerning treatment for 
right ulnar neuropathy received by the 
veteran since May 1997.

The RO should document in the claims file 
all attempts to secure documentary 
evidence and should provide appropriate 
notice to the veteran and his 
representative regarding records that 
could not be obtained.  

4.  After all notice and development has 
been accomplished, the RO should 
readjudicate the claim.  The RO should 
consider what evaluation is warranted for 
the veteran's right ulnar neuropathy from 
October 6, 1996 and whether a "staged" 
rating should be assigned.  See 
Fenderson.  If the claim is not granted 
in full, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


